1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7
                                   DISTRICT OF NEVADA
8

9    JOHN McNAIR,
10          Petitioner,                             3:18-cv-00308-HDM-CBC
11   vs.
                                                        ORDER
12
     ISIDRO BACA, et al.,
13
            Respondents.
14

15         Petitioner’s unopposed motion for leave to file a second amended petition (ECF
16   No. 14) is GRANTED, and petitioner shall have one hundred twenty (120) days from entry
17   of this order within which to file a second amended petition, without prejudice to any
18   potential defenses that may be raised by respondents. See also McMahon v. Neven, No.
19   2:14-cv-00076-APG-CWH, ECF No. 29 (D. Nev., May 29, 2014) (approving and
20   explaining the Court's rationale in allowing a bifurcated amendment procedure in habeas
21   cases where the limitation period potentially may expire before federal habeas counsel
22   would be able to conduct a complete investigation).
23         DATED: February 5, 2019
24

25                                    ________________________________
                                        HOWARD D. MCKIBBEN
26                                      United States District Judge

27

28

                                                1
